Section 906 Certifications I, Charles E. Porter, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended March 31, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended March 31, 2008 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: May 28, 2008 /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended March 31, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended March 31, 2008 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: May 28, 2008 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A N-CSR Period (s) ended March 31, 2008 074 Putnam Master Intermediate Income Trust 027 Putnam California Tax Exempt Income Fund 033 Putnam American Government Income Fund 011 Putnam Tax Exempt Income Fund 539 Putnam International New Opportunities Fund 032 Putnam U. S. Government Income Trust 010 Putnam Money Market Fund 062 Putnam Tax Exempt Money Market Fund 23T Putnam Prime Money Market Fund 075 Putnam Diversified Income Trust 259 Putnam Asset Allocation: Balanced Portfolio 250 Putnam Asset Allocation: Growth Portfolio 264 Putnam Asset Allocation: Conservative Portfolio
